Title: From Thomas Jefferson to Arthur S. Brockenbrough, 30 April 1826
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Dear Sir
Monto
Apr. 30. 26.
I am very glad you have engaged mr Southall to assist us in the affairs of the Univy and following his and mr Carr’s counsel implicitly you cannot go wrong. accding to the opn of these gent. the one in writing the other expressed to me verbally I observe that the following proceedings may be instituted against Mosby & Draffen, if they have license 1. prosecute them for the forfeiture of 30.d for every act of selling liquors heretofore which can be distinctly proved as far back is you can go for I suppose sales to the same person on two different days, or on the same day to two difft persons constitute 2. forfeitures.2. bind them to their good behavior.If they have licenses, these being but pretexts and void1. prosecute them for forfeitures as in the former case.2. sue for the penalty of their bonds.3. bind them to good behavior4. oppose the renewal of their licenses.against Beverley institute before the grand jury a prosecution for the assault and battery on Garnett calling on Garnett himself as witness and any others who can prove the fact, and let the process be sent after him to his county. the bringing a single fugitive back for trial here, will be of invaluable effect, as shewing to the students that running away will not screen them.as to Perry & expelled students let it lie for further considn. writing is so slow & painful to me that I cannot descend to further particulars, but follow exactly the directions of messrs Carr & Southall, and all will be right.your’s with esteem & respect.for the same reason we will talk about Gorman